Title: To Thomas Jefferson from Solomon Bartlett, 15 September 1801
From: Bartlett, Solomon
To: Jefferson, Thomas


September the 15 day 1801
to the father or perteckter of a meracea i as a unwise son do beg to your exlence to for give and excuse my forrodness. i must acknolledg to my sham that my discovery when broug in to completness it did not answer to my expecttation and grat astoneshment in which i shall be ever coud in my own a perences everry thing answered com plet but the spring of my fountain has failed i must beleve that it was a judgment on me from the Lord so my good will and prayer to you
Solomon Bartlett
